Earl Warren: No. 178, National Labor Relations Board, Petitioner, versus United Insurance Company of America. Mr. Manoli.
Dominick L. Manoli: Mr. Chief Justice, may it please the Court. This case here is on a writ of certiorari to the Seventh Circuit. The National Labor Relations Act excludes from the term “employees” and therefore, from the protection that employs have under the statute. It includes from that term any individual having the status of an independent contractor. The board found that the debit agents of the respondent Insurance Company are employees and not independent contractors, and that therefore the company violated the statute when it refused to bargain with the union which the board has certified as the agent’s partly represented. The court below, on the other hand, held that the debit agents were independent contractors and not employees, and that therefore the company was under no obligation to recognize or (Voice Overlap) with the union. The question presented is whether the board properly determined that these agents are employees within the meaning of the Act, and whether the Court below in displacing that judgment with its own judgment has overstepped its reviewing function. I think its not unfair to say that the facts which underlie the dispute, and putting to one side some argumentative shadings that there really is no significant dispute as what the basic facts are that give rise to this controversy in which I think in the final analysis, will govern its disposition. The record here is a very lengthy one and well, I very much regret in giving the Court a rather lengthy summary of the facts. I think that a full understanding of those cases requires a summary of the facts no longer than usual. The company is engaged in the sale of life and health and accident insurance through its district offices located in various states. Every district office has a manager and several assistant managers. Each assistant manager is in-charge of the staff of four or five of these debit agents are involved in this case. The company has a compliment of approximately 3,000 debit agents and involved in these proceedings are approximately 150 of these agents who are attached to the company’s district offices in Baltimore. The company hires the debit agents and assigns them to a particular district office. A debit agent deals mainly with the industrial insurance. This type of insurance, unlike the ordinary or commercial insurance, involves smaller coverage usually a thousand dollars or less, and provides for the payment of premiums on a weekly basis. The agent's job is to collect premiums from the holders of these policies in a relatively concentrated geographic area to prevent the lapsing of policies and the sales of such a new insurance as time allows. He spends most of his time collecting premiums from the policy holders whom he serves. The agents need not have any prior training or experience that are trained by company’s supervisory personnel. The company's supplies them with a so-called, and I might say a misnamed great book which contains detailed and comprehensive instructions how to perform many of their duties, requires them to file weekly and other periodic reports with respect to their premiums collected, the increase or decrease in business, lapses, and so on. The company reviews his reports, requires changes if necessary and approves them and correct. The agents do business in the company's name. The company provides them with the debit book which contains the names of the policy -- names of the policy holders the agent has to serve, the insurance policies, various forms and sales promotion literature. Although the agents may be licensed to sell other company's insurance and sometimes do such sales are infrequent. The terms and conditions under which they operate and the compensation which they received are promulgated unilaterally by the company. Their compensation is based primarily upon a percentage commission of the premiums collected. The agents participate in the company's group insurance and profit sharing pension fund which the company has established for the benefit of employees. They also enjoy what is essentially a vacation pay plan under which the agent may take one or two weeks off, depending on his length of service. They have a permanent working arrangement with the company under which they may continue as long as their performance is satisfactory. The agents perform their work primarily away from the company's offices. They do not have regular offices for which they pay rent. Although some set aside workspace in their homes and deduct the maintenance involved for tax purposes. However, they regularly report to the district office once each week in order to turnover premiums collected, to file weekly reports and to attend staff meetings. The agents have no employs. From time to time the assistant manager accompanies an agent on his rounds among the policy holders in his debit. If the agent is ill or absent, his assistant manager services his debit. The agents may fix their own hours of work and workdays but since the company expects him to obtain a high percentage of collections and to avoid policy lapses, and to bring in new business, it is evident that they must be diligent in the performance of their functions.
Speaker: In most of these (Inaudible) other jobs?
Dominick L. Manoli: I just said a moment ago, Your Honor, if they are licensed to sell insurance for some other company, they may sell insurance for some other companies. But apparently, that's -- those sales are minimum, and as far as I know, the record does not show they hold any other jobs in any other capacity.
Speaker: Well, on the contrary (Inaudible)
Dominick L. Manoli: I don't recall that there's anything on the record with respect to that. The company may terminate the relationship at will. Now, the degree of control, which the company exercises over the agents is best perhaps some gap in the words of the company's board's chairman. In a letter read to some of the agents which was critical of the agent's failure to make certain reports of the company, he declared, If any agent believes he has the power to make his own rules and plan of handling the company's business, then that agent should hand his resignation at once. And if we learned that said agent is not going to operate in accordance with the company's plan, then the company would be forced to make the agents final that means dismissal. We would not allow anyone to interfere with us in our successful plan. So much for the facts of this case, let's say it's a little bit lengthy than usual, without having gone into some degree, I think it would be difficult to appreciate what our problem is in this case. As I stated, the very beginning of my discussion, the Labor Act excludes from the definition of employees individuals who have the status of an independent contractor. The statute does not define either terms, either the term employer or the term independent contractor. Congress incorporated this specific exclusion of contractors, independent contractors in the 1947 Amendments.
Byron R. White: This was following the Hearst case in this Court --
Dominick L. Manoli: Yes sir.
Byron R. White: -- on this boys?
Dominick L. Manoli: Yes, sir. And I'll come to Hearst eventually. The -- of course, under the original Wagner Act, the term “employee” impliedly excluded independent contractors. The problem under the old Act, the problem under the new act, has always been where the draw of the line between the employer and employee and an independent contractor. What the test is to govern the -- he has to govern the drawing of that line and this application of that test to specific situations. Now, in the Hearst Case which was decided as Mr. Justice White has pointed out, which was decided by the 1947 Amendment, this Court rejected their contention that in drawing the line between employees and an independent contractors, technical common law standards would apply exclusively. It held instead that employee status or independent contractor status was to be determined upon the basis of the underlying economic realities of the relationship in the light of the policies and purposes of the statute and their effectuation. Congress disapproved of this ruling and in 1947, it expressly excluded in order to carry out the disapproval of the Hearst decision and expressly excluded from the statute of independent contractors from the term “employee -- independent contractors”. And in the legislative history, it made clear its intention that the term employee or independent contractor was to be defined on the basis of general agency principles. Now, I think it's --
Byron R. White: What had Congress indicate -- what it thought about news boys?
Dominick L. Manoli: I should -- the status of those news boys?
Byron R. White: Under their -- under the test?
Dominick L. Manoli: No, they did not, Your Honor. They thought that -- their criticism of this Court's decision was that it left to the board pretty much at large. Pretty much at large or without any standard at all to determine who is going -- who was an employee and who was an independent contractor.
Byron R. White: So I take it that the board's petition for a cert has indicated that this ruling here would be significant as far as news boys are concerned?
Dominick L. Manoli: Yes sir, it would.
Byron R. White: And that you might reach the same result under your present test as --
Dominick L. Manoli: That's right.
Byron R. White: -- as in the Hearst case.
Dominick L. Manoli: Yes, that's right. Indeed, this Court itself in Hearst did not say that those news boys would not have satisfied agency principles. But it took the occasion of that case of course, to deal with the very larger problem of what the proper test would be under the statute. Now, it is trite for me to say that under the -- that these agency principles that are to govern the task of determining who is an employee and who is an independent contractor, it is trite for me to say that they don't furnish us with any simple formula that's going to solve our problem in a very easy fashion. Under those principles, it seems that in large measure, the decision turns upon the scope and extent of control that the person for whom the service is being performed, their control which he exercises or that control which he may exercise over the performance of the job or of the service. Now I think it is common ground among us here at counsel table that in assessing the requisite degree of con -- of this kind of control that no single factor, no single element of the relationship between the person for whom the service is being performed or fellow who is performing this service that no single element is decisive but that all of the elements, their relationship must be taken into account and it is the total situation that governs. Now, the restatement of the law of agency which we all cite incidentally and rely on, we all come -- cite pretty much the same thing but come to different conclusions. The restatement of the law of agency, among the relevant factors which it lists, which are significant for determining that kind of control whether it's employee status or independent contractors, it lists among other things the scope and extent of the control over the details of the work by the person for whom the service is being performed, whether the person who is performing the service is engaged in a distinct occupation or business or whether the work that he is doing is an integral part of the daily business, operations of the person for whom he is performing the service. The continuity of the duration of the relationship between the person for whom the service is performed, fellows performing the service, the method of compensation and I believe that some others listed there. If I may borrow a phrase from a very recent decision of this Court obviously this is an area in which there is going to be an enormous infinite variety of factual situation, and obviously decision as to status is going to call for discretion, for judgment and I might even say for some intuitive judgment. We believe that the board's overall appraisal of the overall situation here is -- as its judgment and its judgment of these -- in agents -- that these debit agents are employees and not independent contractors is wholly reasonable and within the framework of the legal test of this agency principles. In the first place, these agents do have a relatively and continuing relationship with the insurance company. The insurance company unilaterally promulgates the terms and conditions of their service. Three, these agents make no investments in the business and they have no independent business establishment. Four, they have no prior experience or training is -- as it is required in order to have one of these jobs. They assume no risk of profit, no risk of loss, nor the possibility -- and know the posibilty of profit beyond the premiums which they collect upon under insurance. Their work obviously is an integral part of the company's business of selling insurance and servicing its policyholders. The collection of premiums which constitutes the major part of the work which these business agents performed is routine and clerical. The nature of the company's business, the supervision which that business -- which the assistant managers exercise over these debit agents, they're reporting and acquiring -- a kind of requirements which these agents must follow and the diligence in the industry which these agents must demonstrate in order to properly service their debt, all these combined to indicate that these agents have very little leeway in the exercise of any real discretion or any real freedom of action in their performances or functions.
Speaker: Is this relationship a common one under the insurance business?
Dominick L. Manoli: Yes, it is, Your Honor.
Speaker: Among industrial property?
Dominick L. Manoli: Yes, it is. It's a -- there are -- in the early days, the Wagner Act, a number of insurance companies pressed the same issue before the board that these people were not employed or not independent contractors. But the board has uniformly held that these debit agents throughout the industry are employees and the industry has at large measure acquiesced, I think perhaps United is the only holdout. The --
Abe Fortas: Have you had some cases involving insurance agents other than debit agents?
Dominick L. Manoli: (Inaudible)
Abe Fortas: Have you had some cases involving insurance agents other than those who write industrial insurance?
Dominick L. Manoli: I don't recall that the board has had but there are other types of agents obviously were may be quite different from these debit agents, from the debit -- from these debit agents, but I don't recall that the board has had a -- at the moment, I don't recall. It may well have had insurance policy, people selling insurance other than debt -- in debit agents.
Hugo L. Black: No life insurance agents?
Dominick L. Manoli: Sir?
Hugo L. Black: I had an idea that we'd had some life insurance agent cases.
Dominick L. Manoli: Oh, you did but they involved unit questions. We had the Metropolitan Life Insurance cases, oh, cases under the labor board?
Hugo L. Black: Yes?
Dominick L. Manoli: Those were here couple of terms ago and it involved questions of the appropriateness of the unit. There was no issue there as to whether or not the debit agents were employees. Nobody was disputing that the debit agents involved in those cases were employees under the statute.
Hugo L. Black: But there was an issue as to whether insurance, life insurance sales agents were, wasn't it? We didn't have the case of life insurance sales agents?
Dominick L. Manoli: Yes, those cases involved debit agents of insurance companies.
Hugo L. Black: But I call them life insurance agents.
Dominick L. Manoli: Well, these people on the trade are called debit agents. These people whose service is --
Hugo L. Black: Yes, but I was talking about life insurance, the life insurance agents only.
Dominick L. Manoli: There's been no case before this board -- under the labor -- before this Court. Under the Labor Act as to the status of these insurance agents other than this one here Your Honor. The -- now, to be sure, these agents in the sense are on their own. They do work primarily away from the company's district office and apart from reporting weekly to their regional office, except on rare occasions, they do -- they may fix their own hours of work and their workdays. But we submit that the board could recently discount the seeming elements of independence in the context of the entire picture which I submit. The board properly found, reflects a pervasive control and supervision over every aspect of the agent's functions and performance. Now, the company argues that the board in this case and another cases that its judgment in this case and other case at bottom rest upon a continuing adherence to the Hearst Case. I submitted that that argument is ill-found. Of course, in the nature of the problem, in the nature of the problem, they are bound to be common factors which will play a role under both tests. The agency principle test and the Hearst Test in the gray area, and so many this gray area, where's going to be a difference but the two tests may make a difference, in the gray area where one test or the other may dictate a different result. And I suppose it must be acknowledged that the distinction between the two tests, the economic reality, so called economic reality test of Hearst, and the agency principles does not, as Mr. Justice Frankfurter once said in another context does not present a glaringly bright line. But under both test, you do take into account all of the elements of the service relationship. The differences between the two tests that under Hearst in the closed case and I repeat again that that's the only area where these two tests may make a difference. “That in the close case which may fall short under its -- under agency principles of establishing an employee status in that kind of a case, under the Hearst Test, the policies and purposes of the statute and the effectuation of those policies will suffice to tip the scales in favor of finding that that person is an employee. Now, the board has repeatedly acknowledged since 1947 that agency principles do in fact govern its determination of employee's status and I have sought to explain, I believe that this decision in this case does come forth with those -- or with the -- those principles. It seems to me that the real thrust of the company's argument on this leg of the case is that the board has given undue weight to certain factors which are indicative of employee's status and discarded those which the company says -- it says, point the other way. But obviously we are in an area whether there will be differences of judgment as to how much weight is to be given to one factor as against another in arriving at a balanced judgment. But I submit that the board's judgment in this case is vulnerable to attack only if it can be fairly said that the overall evaluation that it is made is unreasonable and not within the general framework of this agency principles. I want to come to the second leg of my argument here and that is -- deal with what the court below has done. We believe that the Court below in displacing the board's judgment of this case as the status of these debit agents has misapplied or misconceived these agency principles, and has over-stepped the proper bounds of its reviewing function. The court below implicitly, if not expressly, and recognized that the company does exercise a substantial degree of supervision and control over these debit agents. But despite the fact that it had said that in determining statutes you look to the total situation. The court below completely neutralized these elements of control and supervision which the company does in fact exercise and which the court below, I think, they in fact does recognize. It completely neutralized those because they are inherent in its business operations. The court says that since business necessity may require some of these controls, some of the supervisions you simply neutralize. The board should not give any weight at all to those particular factors. And then having said that, the court then look at the fact that these employees are under own in the sense that they work away from their district office, that they may select their own hours, and gave that fact a decisive weight. But we submit Your Honors, we submit that there is no rational basis for the court to discount elements of control and supervision which the company does in fact exercise simply because business necessity requires such control and supervision or because they may be inherent in the operation of the company's business. It is -- if those controls do exist, yet that such supervision does exist as would indicate employee status, then it's irrelevant what the reason or the source for those controls may be. They do remain a fact of life, and they should be weighed in the balance in order to determine an overall evaluation whether or not these people are or not employees. Finally, the -- Your Honor, I see there's one more minute left. I have about five more minutes to go. Shall I stop at this point?
Earl Warren: You may stop.
Dominick L. Manoli: Alright sir.
Earl Warren: Very well.